Appeal from an order of the Supreme Court, Wyoming County (Mark H. Dadd, A.J.), entered March 8, 2006 in a breach of contract action. The order denied the motion of defendant Chloe Foods Corporation for a change of venue.
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on August 13, 2007, and filed in the Wyoming County Clerk’s Office on August 17, 2007,
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs upon stipulation. Present—Hurlbutt, J.P., Gorski, Smith, Lunn and Pine, JJ.